DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DAVID LOPEZ,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                             Appellees.

                               No. 4D17-3647

                               [April 26, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth A. Scherer,
Judge; L.T. Case No. 10-5994CF10A.

   David Lopez, Monticello, pro se.

   No appearance required by appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CIKLIN, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.